         Case 1:20-cv-00555-JRN Document 50 Filed 12/08/20 Page 1 of 1

                                                                                         FILED
                                                                                   December 08, 2020
                      IN THE UNITED STATES DISTRICT COURT                         CLERK, U.S. DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS                          WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION                                                klw
                                                                               BY: ________________________________
                                                                                                       DEPUTY


INDEPENDENCE BARBERSHOP,
LLC, INDIVIDUALLY AND ON
BEHALF OF ALL OTHERS
SIMILARLY SITUATED;                                               CAUSE NO.:
              Plaintiff,                                       A-20-CV-00555-JRN
-vs-
TWIN CITY FIRE INSURANCE
COMPANY,
               Defendant.


                    ORDER RESETTING JURY SELECTION AND TRIAL


       BE IT REMEMBERED on this day that the JURY SELECTION AND TRIAL previously

set for January 17, 2022 at 9:00a.m. is RESET for January 18, 2022, at 9:00 a.m. in Courtroom

No. 5 of the United States Courthouse, 501 West Fifth Street, Austin, Texas.

       SIGNED this the 8th day of December 2020.



                                                    JAMES R. NOWLIN
                                                    UNITED STATES DISTRICT JUDGE
